 



Exhibit 10.1
AMENDMENT TO THE ATMEL CORPORATION 2005 STOCK PLAN
1. Section 5(b)(xi) will be amended to read as follows:
     “to commence a 409A Exchange Offer in connection with each Option that had
a per share exercise price that was less than the fair market value of a share
of the Company’s common stock, as determined for purposes of Internal Revenue
Code Section 409A, on the Option’s grant date and that was unvested, in whole or
in part, as of December 31, 2004 (notwithstanding Section 18(b) of the Plan), as
described by Section 23 of the Plan;”
2. Section 5(b)(xii) will be added to the Plan and will read in its entirety as
follows:
     “to make all other determinations deemed necessary or advisable for
administering the Plan.”
3. Section 23 will be added to the plan and read in its entirety as follows:
     “23. 409A Exchange Offer. The Administrator, may in its sole discretion,
offer to each Optionee who holds an Option with an original Grant Date Exercise
Price that was less than the original Grant Date fair market value, as
determined for purposes of Section 409A of the Code, (each a “Discount Option”)
one or more of the following choices with respect to the portion of such
Discount Option that was unvested on December 31, 2004 (such portion is referred
to as the “Eligible Discount Option”):
(a) If Optionee exercised any Eligible Discount Option (or portion thereof) in
2006, then Optionee may elect to amend the eligible portion of each Eligible
Discount Option such that the Exercise Price of the Option will be increased to
the fair market value, as determined for purposes of Section 409A of the Code,
of a share of the Company’s Common Stock on the Option’s grant date.
(b) If Optionee was granted an Eligible Discount Option, but did not exercise
any Eligible Discount Option in 2006, then Optionee may be given one or more of
the following choices:
(i) Optionee may elect to amend each Eligible Discount Option to change the
option expiration date identified in the original grant agreement to a date that
is expected to constitute a fixed calendar year election for purposes of
Section 409A of the Code (the Administrator will have the discretion to choose
to allow Optionees to pick different calendar years for different portions of
each Eligible Discount Option); and/or
(ii) Optionee may elect to amend the eligible portion of each Eligible Discount
Option such that the Exercise Price of the Option will be increased to the fair
market value, as determined for purposes of Section 409A of the Code, of a share
of the Company’s Common Stock on the Option’s grant date.
4. Except as otherwise set forth herein, the terms of the Plan shall continue in
full force and effect.

 